Citation Nr: 1216938	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-40 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from February 1963 to November 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran, in his December 2007 VA Form 9, Appeal to Board of Veterans' Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issue on appeal.  However, the Veteran subsequently withdrew his request for a hearing, in January 2012.  38 C.F.R. § 20.704(e).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.


FINDING OF FACT

There is no competent evidence of record of that status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung is related to the Veteran's service in the military.


CONCLUSION OF LAW

A status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung was not incurred or aggravated in service.  38 U.S.C.A. §§ 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice; however, the Veteran's claim was readjudicated after the letter was sent.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  


Analysis

The Board notes that, the Veteran, in multiple written statements, alleges entitlement to service connection for status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung as a result of Agent Orange exposure.

The Veteran, in multiple statements, has not asserted that his claimed lung disability has been continuous since service, but that it is the result of his Agent Orange exposure.  Nevertheless, the Board notes that the Veteran's service treatment records do not show any evidence of treatment for or a diagnosis of a benign cavity lesion of the right upper lobe of the lung; the Veteran's service treatment records do not show treatment for any related complaints, and the Veteran's separation examination was normal.  Likewise, the Veteran's Report of Medical History at separation indicates that the Veteran denied experiencing any difficulty breathing, chest pain or pressure, or other respiratory complaints.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").  Accordingly, the Board cannot conclude that his claimed disability is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).

Although, as noted, the Veteran asserts that his status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung is related to his service, including Agent Orange exposure, the first post-service documentation of the benign cavity lesion of the right upper lobe of the lung was not until July 1995, many years after his service, and the Veteran did not relate this disability to his service at that time.  To the contrary, records from Oregon Pulmonary Associates indicate that the Veteran reported that he smoked 2 packs per day for 25 years; he also denied a history of pneumonia, tuberculosis, and other respiratory complaints.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).   

The Board acknowledges the Veteran's assertions that his disability is related to Agent Orange exposure during service.  However, the Veteran did not report continuity of symptomatology or a history of Agent Orange exposure to any of his treating providers until after he filed his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   Likewise, the Board again points out that the Veteran first sought treatment in 1995, but did not file his claim until 2002.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  Moreover, the Board acknowledges treatment records from the Legacy Clinic Salmon Creek indicate that the Veteran had a history of lung resection, related to Agent Orange, but points out that this notation appears to have been based on the history as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's July 1995 treatment records do not show any indication that his status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung is related to Agent Orange exposure; treatment records prior to the Veteran's claim do not reflect that the Veteran reported a history of military service, including Agent Orange exposure.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a benign cavity lesion of the lung during or as a result of his service in the military.  

More significantly, status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung is not a disease for which would be entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, at the September 2009 VA examination, the VA examiner found that the Veteran was not causally related to the Veteran's service, including presumed exposure to Agent Orange.  The VA examiner noted that the Veteran had no history of cancer, and that the etiology of the cavity lesion was likely inflammation, and concluded that a finding that the Veteran's current status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung was related to his service would require speculation, which does not provide the required degree of medical certainty. See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA examiner also noted that the notes in the Veteran's treatment records relating the Veteran's status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung to Agent Orange exposure did not appear to be conclusions made by a physician, and that only lung malignancies have been associated with Agent Orange exposure; the VA examiner further concluded that the Veteran's cavity lesion was the result of inflammation of the lung, as noted in the Veteran's private treatment records at the time of diagnosis.   See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The examiner cited to the absence of treatment records or rationale for linking the Veteran's cavity lesion of the lung to the Veteran's Agent Orange exposure as support for the conclusion that the Veteran's status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung is not etiologically related to service.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence, including statements from the Veteran and his wife.  However, these statements primarily discuss the Veteran's current symptoms and his report of the events of service, and do not otherwise demonstrate a history of treatment since service or a nexus between current symptoms and the Veteran's service.  The Board therefore finds the lay contentions to be of very minimal, if any, probative value.  Additionally, even if the Board finds the Veteran and his wife credible as to the Veteran's symptomatology, the statements are not competent to diagnose the claimed disability or link post-service symptoms and diagnoses to the Veteran's service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the September 2009 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The September 2009 VA examiner's opinion cannot be considered to be of sufficient probative value in support of service connection, as an opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).     

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung cannot be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for status-post bi-lobectomy for benign cavity lesion of the right upper lobe of the lung, including as due to Agent Orange exposure, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


